Order, Supreme Court, New York *692County, entered November 26, 1971, unanimously reversed, on the law, without costs and without disbursements, and the motion to produce certain persons and records for examination denied. The motion was made and granted pursuant to CPLR 3101, subd. [a], par. [1]: “ agent or employee of a party ”. The prospective witnesses were neither, but independent adjusters. This disposition is without prejudice to proper application under subdivision (4), which requires a showing of “adequate special circumstances.” Concur — Markewich, J. P., Murphy, McNally, Eager and Capozzoli, JJ.